UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7415


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUADRICK MONTRELL EVERETTE, a/k/a Quat,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:10-cr-00043-D-1; 4:14-cv-00113-D)


Submitted:   February 12, 2015            Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quadrick Montrell Everette, Appellant Pro Se.    William Glenn
Perry, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, North
Carolina; Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Quadrick         Montrell     Everette       seeks       to      appeal     the

district court’s order dismissing his 28 U.S.C. § 2255 (2012)

motion as successive.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(B)           (2012).             A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies         this      standard       by      demonstrating          that

reasonable      jurists       would      find    that     the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on     procedural        grounds,       the     prisoner        must

demonstrate     both    that       the   dispositive         procedural       ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Everette has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with       oral   argument     because       the    facts    and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3